Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 1 of 20 PageID 1




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                      JACKSONVILLE DIVISION


WBSY LICENSING, LLC,

                    Plaintiff,
                                               Case No.:
           v.

DUVAL COUNTY SCHOOL BOARD,

                    Defendant.


                                  COMPLAINT

      WBSY Licensing, LLC, by its undersigned counsel, hereby alleges the

following for its complaint against Defendant Duval County School Board:

                         NATURE OF THE ACTION

      1.    In this action, WBSY Licensing, LLC (“WBSY”)—a subsidiary of

T-Mobile US, Inc. (“T-Mobile”)—seeks an order requiring the Duval County

School Board (the “Board”) to fulfill its contractual obligation to sell its Federal

Communications Commission (“FCC”) license to use certain wireless spectrum

in the Jacksonville, Florida area (the “License”) to WBSY. The parties’ 2017

contract gives WBSY the clear, unilateral right to purchase the License for a

specified price. Once WBSY has provided written notice of its intent to exercise

its purchase right, the Board “will enter into a purchase and sale agreement”

for the license “[p]romptly.” WBSY gave such written notice on August 26,
    Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 2 of 20 PageID 2




2020, yet the Board has refused to fulfill its obligation to execute the asset

purchase agreement.

         2.   This is a straightforward case of seller’s remorse; the Board now

believes the agreed purchase price is too low. But the fact that a party wishes

it had struck a better deal is no basis for refusing to enforce the one it struck.

WBSY respectfully asks the Court to require the Board to specifically perform

its obligation to sell the License to WBSY.

                                     *****

         3.   The Board holds an FCC license to use four unique “channels” of

radio-frequency spectrum in the Jacksonville, Florida area (the “License”).

WBSY’s business is to acquire and hold the rights to use wireless spectrum.

Under the parties’ June 29, 2017 contract (the “Lease Agreement”), WBSY

leases from the Board ninety-five percent of the spectrum covered by the

License.1 Among other provisions, the Lease Agreement gives WBSY the right,

if permitted by the FCC, “to purchase the [spectrum] Channels covered by the

Agreement (the ‘Purchase Right’) at any time during the Term for the sum of

all remaining Monthly Fee payments (the ‘Purchase Price’).” At the time of




1WBSY is the successor in interest to original signatory Clearwire Spectrum
Holdings III LLC. See Ex. A (Assignment Agreement). The assignment to
WBSY took effect upon FCC approval on March 20, 2020. See Ex. B (FCC ULS
Record of Lease for WLX922).


                                        2
Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 3 of 20 PageID 3




filing this complaint, the Purchase Price is           . The Lease Agreement

further requires that, “[p]romptly after Licensee receives written notice of

[WBSY’s] intent to exercise its Purchase Right, the Parties will enter into a

purchase and sale agreement[.]” Ex. C (Lease Agreement) § 3(e).

      4.       On August 26, 2020, WBSY sent a letter notifying the Board that

WBSY was exercising its right to purchase the License. WBSY attached to the

letter a draft Asset Purchase Agreement and requested that the Board execute

and return it by September 11, 2020. The Board did not respond. WBSY

followed up several times in correspondence between September and December

2020. The Board initially responded that the Asset Purchase Agreement was

“in review.”

      5.       Eventually, on June 30, 2021, Tajit Mehta and Angie Hirzel of

WBSY had a call with Jim Culbert, Chief Information Officer for the Duval

County Public Schools, to discuss the Purchase Right.       On that call, Mr.

Culbert claimed that WBSY’s Purchase Right was unenforceable and implied

that the Lease Agreement was null and void because it was signed by the Duval

County Public Schools’ Chief Academic Officer rather than its Superintendent.

Mr. Culbert stated that other educational institutions were selling their

licenses to “other players” for more money and demanded that WBSY make

the Board a “real” offer—i.e., one for an amount greater than the Board had

contractually agreed to accept if WBSY exercised its Purchase Right. Mr.


                                        3
Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 4 of 20 PageID 4




Culbert also asserted that the Board already had other offers for the License

and had hired a legal team.

      6.    The Board’s refusal to sell the License for the agreed price is a

straightforward breach of the Lease Agreement.       WBSY has no adequate

remedy at law for this breach because of the inherently unique nature of the

wireless spectrum covered by the License. As a matter of physics, wireless

spectrum is irreplaceable, and WBSY cannot substitute other spectrum for the

channels covered by the License without materially degrading T-Mobile’s

network performance. Further, the Board’s rejection of WBSY’s Purchase

Right deprives WBSY of definite ownership rights—rather than merely

leaseholder rights—to the spectrum covered by the License. Thus, the Board’s

breach deprives WBSY of the right to purchase a singular, irreplaceable asset.

The parties were fully aware of this when they signed the Lease Agreement.

That is why the Board explicitly “acknowledge[d]” in Section 20(d) of the Lease

Agreement that “the License and Channels subject to this Agreement are

unique”; that “the loss to [WBSY] due to Licensee’s failure to perform this

Agreement could not be easily measured in damages”; and that WBSY

consequently “will be entitled to injunctive relief and specific enforcement of

this Agreement.”




                                      4
Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 5 of 20 PageID 5




                    PARTIES, JURISDICTION, AND VENUE

      7.    WBSY is a limited liability company organized under the laws of

Delaware, with its principal place of business in Bellevue, Washington. Its

sole member is SprintCom, Inc., a corporation incorporated in Kansas with its

principal place of business in Bellevue, Washington. Accordingly, WBSY is a

citizen of Kansas, Washington, and no other state.

      8.    The Board is a government agency created under the laws of the

State of Florida and located within this District. Accordingly, the Board is a

citizen of Florida and no other state. The Board is the governing body for the

Duval County School District and is responsible for the control, operation,

organization, management, and administration of public schools in Duval

County. It also is the party that entered into the Lease Agreement.

      9.    This Court has subject matter jurisdiction under 28 U.S.C.

§ 1332(a) because the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs, and the claim is between citizens of

different states.

      10.   This Court has personal jurisdiction over the Board because it is

organized and exists in Florida, its principal place of business is in Florida,

and it committed the acts complained of in Florida.




                                      5
 Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 6 of 20 PageID 6




      11.   This District is a proper venue under 28 U.S.C. § 1391(b), because

the Board resides in this District, and a substantial part of the events or

omissions giving rise to WBSY’s claims occurred in this District.

                        FACTUAL ALLEGATIONS

I.    The License

      12.   The Board has long held the License to use four channels of radio-

frequency spectrum in and around Jacksonville, Florida. The channels are

designated A1, A2, A3, and A4, and the FCC call sign for the License is

WLX922.

      13.   The licensed channels are part of the Educational Broadband

Service (“EBS”), which is a range of spectrum that the FCC historically has

licensed to educational entities. There are 20 EBS channels in any given

geographic market, each of which physically occupies a unique place within the

electromagnetic spectrum. They fall within the band of spectrum from 2496 to

2690 MHz, which is commonly referred to as the “2.5GHz” band of spectrum.

      14.   Prior to April 2020, FCC regulations allowed only educational

entities to hold EBS spectrum licenses. The FCC, however, permitted EBS

licensees such as the Board—most of which lack the technical knowledge,

expertise, and infrastructure to operate a telecommunications network—to

lease all but five percent of their spectrum to non-educational entities such as

WBSY. Nearly all of the 1,300 EBS licensees nationwide leased their unused


                                       6
Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 7 of 20 PageID 7




spectrum in this manner. This includes the Board, which entered into an

earlier lease agreement with WBSY’s predecessor in interest, which was

replaced in 2017 by the Lease Agreement at issue here. These EBS leases took

spectrum that otherwise would have gone unused and repurposed it to support

modern high-speed broadband telecommunications services.

      15.   Effective April 27, 2020, the educational-use requirement for EBS

licenses was eliminated.      According to the FCC, this change was enacted

because “technological changes over the last 30 years enable any educator with

a broadband connection to access a myriad of educational resources.”

Transforming the 2.5GHz Band, 86 Fed. Reg. 10839, 10840 (2021). Hence,

“[o]nly a handful of EBS licensees ha[d] deployed their own networks or use[d]

their EBS licenses in a way that require[d] dedicated spectrum. Instead, most

licensees rel[ied] on lessees [such as WBSY] to deploy and operate broadband

networks and use[d] the leases as a source for revenues or devices.” Id. Such

is the case with the Board.

II.   The Lease Agreement

      16.   The Board first leased the channels covered by the License in 2002

to an affiliate of Sprint Corporation. For fifteen years, WBSY’s predecessor in

interest duly made payments under the terms of that lease. Around February

2017, WBSY’s predecessor sought to replace the original EBS lease agreement

with one that conformed with recent FCC rule changes.


                                       7
Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 8 of 20 PageID 8




      17.    On April 6, 2017, Mr. Mehta wrote to John Phillips, Duval County

Public Schools’ Head of Broadcasting, to inquire whether the Board had

executed the new Lease Agreement. Mr. Phillips responded that the document

had not yet been executed, but that he would “request another meeting to get

this signed.” Two weeks later, Mr. Mehta followed up again, and Mr. Phillips

indicated that he hoped the Lease Agreement would be executed by the end of

that week.

      18.    Duval eventually executed the Lease Agreement on June 29, 2017.

The Lease Agreement was signed by Duval County Public School’s Chief

Academic Officer, William Mason Davis.

      19.    In Section 17(a) of the Lease Agreement, each party “represent[ed]

and warrant[ed],” among other things, that it had “the full right and authority

to enter into, execute, deliver, and perform its obligations”; that each “has

taken all requisite corporate action to approve the execution, delivery and

performance” of the Lease Agreement; and that the Lease Agreement

“constitutes a legal, valid and binding obligation enforceable against such

Party in accordance with its terms.”

      20.    Upon information and belief, Mr. Davis was actually authorized to

sign the Lease Agreement on behalf of the Board.

      21.    Regardless, Mr. Davis had apparent authority to sign the Lease

Agreement.     Mr. Mehta and Mr. Phillips, in his capacity as Head of


                                       8
Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 9 of 20 PageID 9




Broadcasting, engaged in extensive correspondence leading up to signing the

Lease Agreement, which included Mr. Phillips’ assurances that he would

“request another meeting to get this signed” and that “[h]opefully it will get

signed by the end of the week.”        Mr. Phillips is listed as the Board’s

representative in FCC EBS license filings dating back to 2010. See, e.g., Exs.

D (2010 License Modification Application); E (2013 License Renewal

Application). When Mr. Davis emailed the signed Lease Agreement to WBSY,

he copied Mr. Phillips, and neither Mr. Phillips nor any other Board

representative disputed its validity or binding effect.

      22.   After the 2017 Lease Agreement was executed, Mr. Phillips

completed, on behalf of the Board, a Licensee and Electronic Filing Information

Form, which is the licensee’s required portion of the FCC filing updating any

EBS lease agreement.

      23.   The Lease Agreement grants WBSY the right to use the Board’s

EBS channels (except for five percent of the spectrum capacity, in accordance

with FCC requirements at the time) in exchange for an initial fee plus a fixed

monthly royalty fee.

      24.   On September 6, 2017, WBSY’s predecessor issued to the Board a

check that covered the initial fee, the prorated monthly fee for August 2017,

and the monthly fee for September 2017. The check was made out to “Duval

County School Board” and mailed to Duval County Public Schools’ offices at


                                        9
Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 10 of 20 PageID 10




1701 Prudential Drive, Jacksonville, Florida 33207. The Board cashed the

check on September 21, 2017.

      25.   In October 2019, WBSY’s predecessor sent Mr. Phillips a Current

Contact Form, which collected the Board’s updated contact information in

order to coordinate the parties’ dealings pursuant to the Lease Agreement.

WBSY also sent a copy of the Lease Agreement to Mr. Phillips, copying Brian

McDuffie, Duval County Public Schools’ Executive Director for Policy and

Compliance. The contact information form ultimately was executed by Paula

Renfro, Duval County Public Schools’ new Chief Academic Officer, who wrote

in herself and Mr. Phillips as contacts.

      26.   Since the parties executed the Lease Agreement in 2017, WBSY or

its predecessor has timely paid every monthly fee due under the Lease

Agreement. The Board, with knowledge of all material facts surrounding the

execution of the Lease Agreement, has knowingly accepted each monthly

payment in exchange for WBSY’s use of the spectrum covered by the License

without ever disputing the validity of the Lease Agreement. The Board has

continued to accept the monthly fee payments after WBSY provided notice that

it was exercising its Purchase Right in August 2020. In total, from June 2017

through July 2021, WBSY and its predecessor have paid the Board

under the Lease Agreement.




                                       10
Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 11 of 20 PageID 11




        27.   Under Section 3(e) of the Lease Agreement, WBSY has the right to

buy the License “at any time during the Term for the sum of all remaining

Monthly Fee payments (the ‘Purchase Right’).” Ex. C (Lease Agreement) § 3(e).

        28.   Section 3(e) states, in full:

              Channel Acquisition. Subject to eligibility under
              FCC rules and receipt of appropriate consents,
              [WBSY] or its designee has the right to purchase the
              Channels covered by the Agreement (the “Purchase
              Right”) at any time during the Term for the sum of all
              remaining Monthly Fee payments (the “Purchase
              Payment”).     Promptly after Licensee receives
              written notice of [WBSY’s] intent to exercise its
              Purchase Right, the Parties will enter into a
              purchase and sale agreement containing
              customary terms for the sale of the Channels.2

        29.   As reflected in this language, the only conditions to WBSY’s

purchase of the License, besides its provision of written notice of intent, are

“eligibility under FCC rules” and “receipt of appropriate consents.” Id. As for

the former, the FCC now permits the purchase and sale of EBS licenses—like

the License at issue here—by non-educational entities. Thus, from April 27,

2020, onward, FCC rules have permitted WBSY to purchase the License. As

for the latter, the “appropriate consents” condition refers to FCC approval of

the sale of the License, a step in the sale process that comes only after the




2   Unless otherwise noted, all emphases are added.


                                          11
Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 12 of 20 PageID 12




Board submits an assignment application to the FCC. To date, the Board has

refused to do so, in direct breach of its obligations under the Lease Agreement.

III.   The Board Breaches the Lease Agreement by Failing to Execute
       the Purchase Right

       30.   On August 26, 2020, WBSY sent a letter to the Board giving “notice

of its intent to exercise its Purchase Right” for the License. Ex. F (Ltr. from H.

Brown to P. Renfro (Aug. 26, 2020)). The letter noted that, under Section 3(e)

of the Lease Agreement, “the Purchase Payment will be the sum of all

remaining Monthly Fee payments under the Lease,” which as of the date of the

notice letter, totaled            , less any monthly fees paid prior to closing.

See id. Given the intervening lease payments, that amount is, at the time of

filing this complaint,            .

       31.   Attached to the August 26 letter was a draft Asset Purchase

Agreement.    See id.    WBSY requested that the Board execute the Asset

Purchase Agreement and return it via email “no later than September 11,

2020.” Id. The Board did not execute the Asset Purchase Agreement or

otherwise respond to WBSY by that date.

       32.   On September 15, 2020, WBSY followed up. See Ex. G (Email from

T. Mehta to P. Renfro & J. Phillips (9/15/2020)). Mr. Mehta left voicemails for

Mr. Phillips and Ms. Renfro, and followed up with both via email. See id. In

his email, Mr. Mehta explained that the FCC recently had updated its



                                       12
Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 13 of 20 PageID 13




purchase process rules, and therefore, he had attached a new version of the

Asset Purchase Agreement incorporating revisions to account for the rule

changes. See id. Mr. Mehta again requested that the Board execute the

updated Asset Purchase Agreement. See id.

      33.   On September 24, 2020, Ms. Renfro responded that the Asset

Purchase Agreement was “in review” and that she hoped “to have feedback to

you no later than Wednesday.” See Ex. G (Email from P. Renfro to T. Mehta

(Sept. 24, 2020)). Neither Ms. Renfro nor Mr. Phillips followed up after this

email.

      34.   On December 15, 2020, Mr. Mehta sent another email to Ms.

Renfro and Mr. Phillips, requesting an update on the status of the Asset

Purchase Agreement so that WBSY could begin the FCC filing process. See

Ex. G (Email from T. Mehta to P. Renfro & J. Phillips (Dec. 15, 2020)). Neither

responded, and the Board continued accepting WBSY’s monthly payments

under the Lease Agreement.

IV.   The Board Asserts that WBSY’s Purchase Right is Invalid

      35.   Finally, Mr. Culbert, Ms. Renfro, and Tanya Riggio, also of Duval

County Public Schools, contacted WBSY by phone on June 30, 2021. On that

call, Mr. Culbert stated that the Board was no longer happy with the deal it

struck in June 2017, and made a number of assertions that are flatly

inconsistent with the terms of the Lease Agreement.


                                      13
Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 14 of 20 PageID 14




      36.    First, Mr. Culbert asserted that the Board had not validly executed

the Lease Agreement because it had been signed by Duval County Public

Schools’    then-Chief   Academic   Officer,   Mr.   Davis,   rather   than   the

Superintendent of Duval County Public Schools. Mr. Culbert suggested that

the Lease Agreement was null and void as a result.

      37.    Mr. Culbert also asserted that WBSY’s Purchase Right under

Section 3(e) was unenforceable because, at the time the Lease Agreement was

signed in June 2017, the purpose of the License was for Duval County Public

Schools to broadcast educational programming. He did not explain how, even

if that proposition was true—which it is not, as Duval since 2002 has leased

95% of its spectrum to WBSY and its predecessors for commercial use—it could

possibly make WBSY’s bargained-for purchase right unenforceable.

      38.    Mr. Culbert then asked WBSY to make a “real” offer for some

amount of money plus 10,000 free Wi-Fi hotspots. Mr. Culbert claimed that

Florida State College had just sold its EBS license to “another player” and that

“other players” have bought up to 50% of T-Mobile’s leased EBS license

capacity across the United States (which is not true).

      39.    Finally, Mr. Culbert claimed to have other offers to purchase the

License and stated that the Board had hired a legal team.

      40.    Until this June 2021 communication, the Board never disputed the

terms of the contract or the circumstances of its formation. From June 29,


                                       14
Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 15 of 20 PageID 15




2017—the date it executed the Lease Agreement—through the filing of this

complaint, the Board has knowingly accepted every monthly fee payment

under the Lease Agreement without protest or reservation. Likewise, since

2017, WBSY or its predecessor has, with the Board’s full knowledge and

consent, used the spectrum provided under the Lease Agreement as part of T-

Mobile’s network in the Jacksonville, Florida area.

      41.      The Board’s failure to “[p]romptly” execute the Asset Purchase

Agreement breached its obligations under the Lease Agreement. Its ongoing

failure to execute such an agreement is a continuing breach of those same

obligations.

V.    The Board’s Breach Causes WBSY Irreparable Harm

      42.      WBSY’s Purchase Right in Section 3(e) of the Lease Agreement

affords WBSY a guaranteed right to buy the License. The Board’s breach is

depriving WBSY of the bargained-for right to own the License and to use the

spectrum in perpetuity. There is no substitute for that right because there is

no other mechanism by which WBSY can be certain of acquiring the License.

Owning an asset is, to state the obvious, vastly different than leasing that same

asset. That certainly is true with respect to the License; the ability to lease

the spectrum covered by the License for a finite period of time is no substitute

for permanent ownership of the License itself.




                                       15
Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 16 of 20 PageID 16




      43.    In addition, the spectrum covered by the License is unique. As a

matter of physics, each of the four channels at issue physically occupies a

distinct space within the electromagnetic spectrum; no other channels exist on

the same spectrum bandwidth as those channels in the Jacksonville, Florida

area. As such, the License is a singular, irreplaceable asset.

      44.    With access to the channels at issue, T-Mobile affiliates can

transmit over contiguous spectrum within the 2.5GHz band, as they hold

licenses to the other channels in that band.      Contiguous spectrum blocks

provide broad channel bandwidth, which is particularly important to 5G

service as well as 4G, LTE service. As a matter of network performance, T-

Mobile cannot compensate for the loss of the at-issue channels in the 2.5GHz

band by acquiring access to other spectrum bands or other channels within the

2.5GHz band.     Removing access to the at-issue channels from what was

contiguous    spectrum   would    materially   diminish   T-Mobile’s   network

performance in the Jacksonville area, reducing the average and peak speeds

available to T-Mobile customers. For example, loss of access to the Channels

would reduce T-Mobile’s long-term 5G average user download speeds by

approximately 27%. Such a loss of network performance would critically affect

a host of functions, including without limitation the data services that T-

Mobile provides to emergency responders, schools, and libraries, to say nothing




                                      16
Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 17 of 20 PageID 17




of the over 1 million individuals and businesses served by T-Mobile in the

Jacksonville area. Those harms are not remediable in damages.

      45.   The parties contemplated these issues at the time they signed the

Lease Agreement. They agreed that any breach of the Lease Agreement could

not be easily quantified in damages and that specific performance would be the

appropriate remedy for any breach by the Board:

            Specific Performance. Licensee acknowledges that
            the License and Channels subject to this Agreement
            are unique and the loss to [WBSY] due to Licensee’s
            failure to perform this Agreement could not be
            easily measured with damages. [WBSY] will be
            entitled to injunctive relief and specific
            enforcement of this Agreement in a court of equity
            without proof of specific monetary damages, but
            without waiving any right thereto, in the event of
            breach of this Agreement by Licensee.

Ex. C (Lease Agreement) § 20(d). Thus, specific performance is both mandated

under the Lease Agreement and the only effective means of compensating

WBSY for the Board’s ongoing breach.

                           CAUSES OF ACTION

               First Claim for Relief—Breach of Contract

      46.   WBSY repeats and re-alleges all of the allegations of the preceding

paragraphs as if they were fully set forth herein.

      47.   The Lease Agreement is a valid contract between WBSY and the

Board, the terms of which are clear, definite, and certain.




                                      17
Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 18 of 20 PageID 18




      48.   WBSY complied with all conditions precedent, if any, and fully

performed its obligations under the Lease Agreement.

      49.   The Board agreed to the terms of the Lease Agreement, including

WBSY’s Purchase Right, which imposes on the Board a legally enforceable

obligation to “enter into a purchase and sale agreement” for the License

“[p]romptly” after the Board receives written notice of WBSY’s intent to

exercise its Purchase Right.

      50.   The Board breached this legally enforceable obligation by failing

to execute an Asset Purchase Agreement for the sale of the License

“[p]romptly” after WBSY sent the August 26, 2020 notice of intent to exercise

the Purchase Right. As of the date of this complaint, the Board still has not

executed the Asset Purchase Agreement; affirmatively refuses to execute any

such agreement; and has asserted that WBSY’s Purchase Right under the

Lease Agreement is not valid because the Board seeks more money than it

bargained for in June 2017.

      51.   At all times after it sent the August 26, 2020 notice of intent to

exercise its Purchase Right, WBSY has been, and continues to be, ready,

willing, and able to execute the Purchase Right.

      52.   WBSY has been, and is being, irreparably injured by the Board’s

breach of its legally enforceable obligations under the Lease Agreement.




                                     18
Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 19 of 20 PageID 19




      53.   Monetary damages are inadequate to remedy the injury to WBSY,

as explained above.

      54.   Specific performance is the required and agreed remedy for breach

under Section 20(d) the Lease Agreement. Such a remedy would not work an

unjust or oppressive result on any party; to the contrary, specific performance

would ensure that WBSY receives the irreplaceable benefits of the bargain it

struck with the Board and would prevent the Board—a large and sophisticated

public entity—from repudiating its contractual commitments simply because

it no longer deems those commitments to be commercially advantageous.

                          PRAYER FOR RELIEF

      WHEREFORE, WBSY respectfully requests:

      A.    An order compelling the Board specifically to perform its obligation

under the Lease Agreement to “[p]romptly . . . enter into a purchase and sale

agreement” for the License; and

      B.    Reasonable attorneys’ fees and costs, as required by Section 20(f)

of the Lease Agreement; and

      C.    Any and all other relief the Court deems appropriate.




                                      19
Case 3:21-cv-00805-MMH-JBT Document 1 Filed 08/20/21 Page 20 of 20 PageID 20




Dated: August 20, 2021

                                      Respectfully submitted,

                                      /s/ Michael A. Abel
                                      ABEL BEAN LAW
                                      Michael A. Abel
                                      Florida Bar No. 0075078
                                      Jared J. Burns
                                      Florida Bar No. 1003415
                                      100 N. Laura Street
                                      Suite 501
                                      Jacksonville, FL 32202
                                      Telephone: (904) 944-4100
                                      mabel@abelbeanlaw.com
                                      jburns@abelbeanlaw.com


                                      WILLIAMS & CONNOLLY LLP
                                      Kenneth J. Brown*
                                      Jessica Bodger Rydstrom*
                                      Denis R. Hurley*
                                      725 Twelfth Street N.W.
                                      Washington, DC 20005
                                      Telephone: (202) 434-5000
                                      Facsimile: (202) 434-5029
                                      kbrown@wc.com
                                      jrydstrom@wc.com
                                      dhurley@wc.com

                                      *application for admission pro hac
                                      vice forthcoming

                                      Attorneys for Plaintiff WBSY
                                      Licensing, LLC




                                    20
